        Case: 3:12-cv-00057-wmc
In The United   States DistrictDocument  #: 84The
                                  Court For     Filed: 01/25/21
                                                   Western       Page 1 ofOf6 Wisconsin
                                                              District
Allen Bedynek StUmm,Plaintiff, V. Robert Wilkie,                    CF 12cv57wmc
                            Secretary of Veterans Affiars,               18 2978
                                             Defendants,et al
  Allen Bedynek Stumm,
         Plaintiff,                                                            cro

  vs                                                                         C—
  Robert wilkie,Secretary,Department of Veteran Affairs,
                                                                             cn
         Defendant.
                                                                             Ms.
                        Notice of Appeal
                                                                         m =
                                                                       CD M
  Notice is hereby given that Allen Bedynek Stumm in the referenced
  above named case,hereby appeals to the United States Court -of Appeals
  for the Seventh Circuit from a Judgment In A Civil Case,To wit.,
  Opinion and order entered in the action on the 7th day of January 2021.
                                                   /s/Allen Bedynek Stumm,
                                                     Pro se,ifp
                                                     P 0 Box 44771,Madison,Wi
                                                                 53744 4771
                     'Notice TO'Proceel Appeal in forma pauperis
   The Court previously certified Appeal 18 2978 as compliant with
 FRAP 24(a)(3), and establishes an inability to pay the appeal filing
 fee in these'matters. It is provided that the appeal is not taken'in
.bad faith,specifically in the absence of pro bono representations,To
 wit. ,the Court has confirmed 10 "...that he has contacted 10 law firms:'
 (actually an 11th on 5 Aug 2020,i.e.,David S DeHorse;LLC),and Wm."Morgan
 polled his entire firm of 31 associates,finding none-agreeing,and in sum,
 71 AssOciates denied(pro bono)counsel.
                                                                   . .
   Whereas,Appellant has been proceeding as pro se since April 2004,it
 appears reasonable that "...plaintiff's meandering and hyperbolic ;Ariting."
 (Conley,Okt. 90,p 8 of 8,4))irrefutably demonstrates‘ thenthe legal and
 factual difficulty'of the case exceede the litigent's demonstrated ability
 to prosecute it.- Conley,p. 7 of 8,pr.3,2-3),Pruitt,503 F 3d at 654-55.
    The Courts first impressions of "—Meandering and hyperbolic writing",
  testifies as to the requisite need for Counsel,To wit., Judge Conley
  presented,To wit     court is cognizant that the legal issue on remand is
  one of first impression in this circuit and,as such,would weigh in favor
  of recrdting counsel." (p 6 of 8,1-4). '     Appellant argues with the
  U S Court of                       A
               Appeals,7th Cir.,thatl first impressions facilitateimplicit
  bias to denigrate any pro se,ifp,writings;whereasi the Court trounced a
  former USDoJ Attorney (Trillo),for "...at worst mistates the law or at
  best is misleadinglt ambiguous...."(Conley,OpOr ,26 Sep 2016,     I,p.2,
  4-6,and throughout,To wit.,p.5,Fn 2! ...t particularly troubling.".
                                             II
       Case: 3:12-cv-00057-wmc Document #: 84 Filed: 01/25/21 Page 2 of 6
                                                               12cv57wmc
                                                              16 2970 USCoA
   Absent pro bonoior any)coUnsel,pltf/apit has been denied access to
 favorable evidence,To wit. ,Ex. 101,102,10: whereas i the LVA Counsel,Hart,
 despite redundant attempts to circumvent Disqualification,FRCP 28(c),did
 allege pie had not responded to matters of earnings,i.a.,whereas,AFTER
 THREE YEARS THESE MATTERS ALLEGED BY HART WERE IRREFUTABLY VOIDED BY THE
 LAWFUL DEPOSITION BY M. Newman,To wit.,(25 Aug 2011),whereas)pltf HAD
 responded to the LVA Form 102i earlier buttressed by A documented letter
 to Vern Best,r/ will accept the GS 11 " however pltf suffered damages,
 To wit..the LVA did not supply the EEOC with Form Ex. 102,but somehow did
 Cause Carlton Madden to document,To wit.,Def's Exh, 2,p 5 Of 8,*7,"We find
 that the back pay period is from May 2,2004,through August 20,2008,1.0.,
from the effective date Complainant would have startedi had he been nobt
discriminately hired to-the effective date he declined the third offer of
employmentwhich complied with the Commission's order. The August 20,2008,
 date is arrived at as follows: the third offer gave Complainant 15 days to
 accept or decline,and additional time for the offer to arrive to Complainant?'
   Pltf DID SUBMIT FORM Ex. 102 to Amy Small, as received 19 Aug 2008;on
 20 Aug 2008,Tb wit.,Dkt. 50,4*1 (V. Best),AND #2,"Job:Offer Acceptance form."
   Because of Hart's vehement obstructionsipltf,as homeless)denied access
 tilahnniMAPratly?lalatiluiRgaRgagre9PinE2M8S2668WEYncglhak8e)
  ...to the effective date he declined the third offer..." C. Hadden.
   As New Evidence,this confusing-Hadden-matters were prevented from pltf's
favorable evidence by the Courtsi et al.,and pltf/aplt duly,irrefutably, &
evidentiarily,complied with LVA Form Ex. 102,whereas)Lillette Turner WAS
ACTING UPON INCOMPLETE INFORMATION,when she Submitted her 15 Aug 2008 letter
 which,through misdelivery to Menomonee falls,Wi.,on 21 Aug 20080 waS NOT
 in pltf's possessions o until 10 Sep 2008.
   The opportunity to "...additional time for the offer to arrive to Compl
-ainant.",apparently was extended because Madden ALSO DID NOT HAVE LVA
Ex. 102,05 11.by pltf;as obstructed by Hart's deliberate attempts to have
 pltf perform unlawful acts violating FRCP 28(c),whereas,Harts illegal-
conduct DID-0BSTRUCT pltf from'Hadden's access to GS II ,Ex. 102.
   IN EV/DENTIATORY DOCUMENTATIoN,Pltf's GS 11 (Lx. 102) WAS SIGNED ON 20
Aug 2008,provided the ",.-Additional time far the offer to arrive to Com-
 plainant." (Hadden,at *7.,Def's Exh. 20 p 5 Of 8,Dkt;740-2.
   Pitt COULD NOT BE FOUND To BE NONCOMPLIANT WITH OFFER of 19 Aug 2008,
 pursuant to extant Ex. 102)to Small)for the fired Frausto. Pitt belleVed
reasonable queries could be actioned,whereas,the younger,female (35,"1C).
 was unlawfully-Excepted-Appointment-hired,but was illegally gifted a
Step 5 salary step as unexperienced,AND THE Excdpted Appointment WAS NOT
the CAREER COMPETITIVE vacancy,AND IS SUMMARILY CORRUPT.
   The pltf was demanded to begin at the Step 1 step,despite accoladed ex
-periences by Interviewers (Cook/Diets),BUVUNLAWFULLY SUFFERED UNEQUAL PAY
gpARY,and the tE0C perpetuated such unequalities in the absence of counsel
for pltf,i.a.
   THE EXTANT DOCUMENTATION,Res GS 11,Ex, 102,DOES,IN REAL/TY,VACATt THE
USDo.I's MOSJ,whereas pltf was to be retroactively salaried and placed by
submittal of the LVA Form 102 (Appeal 0720060054)tE0C,OF0 JOB OFFER.
To wit.,"PLEASE,CHECK ONE,SIGN AND MAIL BACK IN THE ENCLOSED STAMP ADDRESS
-r4.1 ENVELOPEOSYYES,I ACCEPT THIS JOB OFFER."/6/Allen Bedynek StUmm
".20Angust 2008. (Exit 102,Dkt.50eARD- DRT-7643,Job Offer, 8/20/08\
                                    A
AppealCase:
       Brief                  -z.-
            3:12-cv-00057-wmc Document #: 84 Filed: 01/25/21 Page 3 of 6
                                                              18 2978 USCoA
  Appellant argues)that,nowhere is found ,anyjustification,To wit.,
EEOC Law; for the countermanding of its regulatory authority to allow
first impressions to influence decisions ,which supersede the documented
rights of litigants to -Complainant's Right To File A Civil Action (S0900),
 (CRTFACA),and sUbsequent actions,To Wit.,Petition Of Enforcement)To wit.,
 the Department of Veterans Affairs WAS NOT IN COMPLIANCE WITH THE INITIAL
 DECTSION,EEOC 0720060054 2008 NI,. 559463 (Feb- 20,2008)WHEREAS THE Exh.
 102 Form.material to the retroaCtive plaCement,WAS NOT RECEIVED'during
 the pendencies,of Lillette Turner's Aug 15,2008,erroneous fact of com-
 pliance,To wit.,Exh. 102 (Dkt 50,including Exh. 101;and Exh. 103 which,
 irrefutably-attests)to Applellant's qualifications at GS 13,EXCEEDING
 Judge Conley's devaluing such evidence of Appellant's qualifications to
-easbnbly-advance-beyond.the-GZ- 11“eadjustment4eounselingTherapist.
   Exh, 102 From,Local Veterans Aaency (LVA) was unknown to Turner at the
 time of the erroneous compliance alleaations,To wit. ,Appellant (Aplt)
 received,per Certified Mail,LVA Form,To wit, ,Appeal NO. 0720060054,06 11,
 ON 19 August 2008, and returned Form on 20 Aug 2008 to Amy Small for
 Patricia Frausto)who had been fired for gross incompetence,and summarily,
 was alleaed )by S. Foefing l to have "destroyed your records" upon Aplt's
 request for records within Frausto's files,To wit. ,Turner's letter of
 non-tompliance,15- Aua 2008;was NOT RECEIVED BY Aplts,UNTIL 10 Sep 2008,
 havina• been (said letter) misdelivered to Menomonee,Wi,i.e.,Menomonee
 Falls, Wi., 52061 ON Aug 21,2008.
   Lillette Turner WAS UNAWARE AND NOT POSSESSED OF THE LVA Form,To wit.,
 Exh. 102 (Dkt 50),AND Turner denied )Apleccritical,material-evidence)  of
 Aplt's earlier GS 11 placement,Ltr of 18 Apr 2008,To wit.,"I will accept
 the GS 11      "whereas)Aplt. was not provided the promotion within the
 SECOND OFFER,the ORM,Turner,found it to be defective,whereupon ithe LVA
 issued Dkt 50 Form, res gestae prevails as Exhs 101,102 & 103;Dkt 50.
 . Without even a.shade-tree Counsel,Aplt has been denied,To wit.,suffered
                                                                     -
                                        . •
 Suppression Of Evidence which prompted the Appeal (USCoA 18 2978). .
    AGAIN,Lillette Turner's matters DID NOT CONSIDER THE EXTANT Exh. 102,
 wEEREAS,the Form WAS FIRST RECEIVED BY Aplt on 19 Aug 2008,and Turner's
 findings COULD NOT ENCOMPASS the 19 Aug 2008 Form (GS 11) BECAUSE IT WAS
 NOT IN THE POSSESSION OF TEE Aplt,UNTIL 19 Aug 2008, and NOT PROVIDED BY
 TEE LVA to Turner,ORM,et al. Aplt was denied material-evidence Form 102.
   Turner's erroneous matters:were mailed from ZipCode 20420 ON 18 Aug
 2008,Aplt possessed it;Second Notice 3 Sep 2008;10 Sep 2008.
   ALRFADY,Aplt had returned,Form'ex..102,on 20 Aug 2008 to the LV4mall.
 TURNER- HAD NO LVA corroboration of Aplt's-20 Aug 2008 GS 111 Appeal cited.
  Aplt submitted 'Tx. 102 to4kFrausto;Bedt,0F0;Torres,0RM;Barnhart,OFO;
 Jones & McCallum,ORM,DVA,including the 18 Apr 2008 Best letter,GS thcites
S. Hoefina succeeded the fired Shinko's Excepted'Appt. for at's Step 5. 4
                   AppealCase:
                          Brief3:12-cv-00057-wmc Document
                                                    -3- #: 84 Filed: 01/25/21 Page 4 of 6
                                                                               12cv57vmc
                                                                               18 2978 USCoA
              •
             -0      As pro,se,ifp.aplt reserves some license for "hyperbolic- responses,
             4
 a ,- • _o whereas, even counsels such. as Antonio Trill° wereticked-to-the-curb,
     0)0                                                  aplt finds no lawful-excess
 C.) (00 al Trill° was replaced. by Blader,however here,
 RS N
              to permit first imbressions,which as states of mind,and not status of
4-)        u
 Ts .0c CI al fact,are impossible to oppose as such nebulous,vascilliative,imperfect,
    -H
V ▪ rI
          mit and implicit of bias. Throughout the EEOC matters since April 2004,we
4-4       W
1.1) 0 ø ia   find no authorizations for the implementation by Courts to overturn its
E
a:11-1 ro
4) re
-U44 C                statutory precedents of lona standing,To wit.,the EEOC was extant prior
   4-1 00
   r14j C)
4.1 0.
                      to usages by Courts of first impressions to obstruct its Orders ,and cited.
  m bl w o recourses for litigants,To wit.,CRTFACA (0510),Hadden,Director,0F0,where
 TLI
   -.H 0c a-Appeal 0120111340 15 Nov 2011,Reguest No. 0520110587-
   .444J              -as pltf/aplt was informed "There is noAright of administrative appeal on
                    I                                        further
                      the decision of the Commission on this request ."and entered. oRDER,p 4
      -P r-1
                  0 Implementation of The Commission's Decision (N0610),CRMACA (0610) and
 rd-ibW RI u
  .0 0)               Right To Request Counsel (30610), p 5 respectively. res gestae prevails.
             rg
              (11
      C.) 44 Ell        Pltf/aplt was granted the irrefutable processes to file a Civil Action
  ei          rz
 44 N                 2§ Jan 2012 thereafter,explicit process of due process of law,and not to
 44          t1-1
      pd 0 41 be countermanded or otherwise distJ4 Ded by defaulted Motion For Summary
      C.)          0)
      Ce.
                      Judgment of 21 Aug 2020,whereas litigants have the unalienable right to
-r1           0)-C
                      possess deadline-determined-filings ON THE SAME DATE OF DEADLINE as do
  a
      4) -0 0 the Courts. There is no separate receipt for late filings to appilants,
      (6 in Q)
-1-1
 4-} HI 51 4)
                      To wit. ,late filings received by Courts everywhere are determined to be
  ft 4-1
                   0) defaulted subject to dismissal,i.a. Here apltf was treated differently
      r-1 -0 1-4
  CC rli          -0 than date-certain filings possessions by the Court,To witm,suffered pre
              0.1
       t..7`
                      -judice unrecoverable by tolling of time and actions of law engagement.
  Li .0 ejt             Nplt objects to the inscrutable first impressions as prejudicial to
  (1)
          • RI
      -Pt             the fairness of judicial process,To wit. ,Equal Access To Justice Act,i.a.
   Q.-:1 0 5
 -P
                        To wit.,to time bar SEOC's CRTFACA,precludes the right to exhaust the
  o           t-1
  a) Fri (d 44 less-intricate administrative-resources)and as a lawful-resort,Court entry.
'n ^ U C
.4 C-I-1                Until pltf/aplt received the ORDER compliance,To wit. ,1'x, 102,no job
  [1:1 0 Ul CD
CO -F-)  fP        offer was authentic,and pltf believed the right to contest the unlawful
   -r-1
    V]
44 0 o
                   favoritism extended the younger,female (35,JC)an Excepted Appointment vs
4-1 a ri
 z                 Career Competitive,which facilitated the illegal granting of a Step 5,
 CO r0 •r4
        frJrEl     despite criminal convictions incidental to work with combat veterans,vs
4-)      (1)
T-I 5 54 W
a C)               Step 1 for an accolizded (experienced counselor),which defauded the United
111 3i
    ct             States Treasury of unmerited salaries,To wit. ,ca. 6K minimum),who was
two
4.)     4a
    ts_            fired in less than 1 year for incompetences,whereas pltf/aplt was violated
)ic   .0 5 44
            t)4)   by potentially criminal thefts of backpay check by Abe Rabinowitz,Finance,
      -17.1 C IH
       ty- (0
                   who,the VA Police found aplt to be credible re: Srtalking
                   To wit.,the VA Police recommended pltf/aplt seek Aitness  Pro ti acgompliaceci
                                                                                 e tug:
                                          -q- #: 84 Filed: 01/25/21 PageSLUV.I/WMt;
              Case: 3:12-cv-00057-wmc Document                           5 of 6
                                                                        18 2978 USCo
           Pltf/aplt has repeatedly petitioned the 7E0C,et al. .to implement
         matters evidenced by Ex. 101 and 102,whereas)p1tf's)docketed and
         documented scompliances with emoloyment,To wit.,as early as 18 Apr 2008
         to Vern Best,et al.,but had evidence suppressed as litigation became
         more conflagated. Even a shadetree counsel would have objected to the
         denial of due process of law,To wit.,pltf noticed that the LVA was not
         addressing the ex. 102 or the unlawful unequal pay for the pltf vs the
         younger female's aggrandized appointment to an OPM-contrary Excepted
         Appointment)which permitted covering-up her inexperience,but also did
         conceal the fact that the Excepted Appointment was not authorized for
         the Career Competitive vacancy.
           pltf was denied ex. 102,to date,whereaslit documents the requisite
         LVA Form GS 11,whereasIthe Step 5 for the fired female was grossly ex-
         aggerated,i.e.,unmerited;and pltf's complaints thereto,resulted in the
         LVA, et al.,in succeeding to cover-up the extant Ex. 102,and that3the
         criminal scofflawing of FRCP 28(c) by Hart,as complaiined was upheld by
         Newman's 25 Aug 2011 Deposition,which evidenced l theti pltf had fully,and
         cooperatively;fulfilled any obligatory matters thereto.
           Until such action by the EE0C,To wit. ,cessation of administrative
processes for litigants after an Initial Decision,To wit. ,which would be denials
         of due process of law,litigants are authorized by eeoc's documentations
         which follow litigative process,to be provided as administrative actions,
         until no further administrative potentials remain,hence the EEOC's law-
         ful notices,To wit.,CRTFACA C20610) of 15 Nov 2011.
           The EEOC has not,to date,reversed any statutory authority,which would
         deny said CRTFACA it explicitedly documents upon its responses to Initial
         Decisions,Petitions for Enforcement,and Reconsideration Actions,i.a.
           The Court itself,provided,To wit.,citation of VanDesande v US,673 F3d,
         1342,1346,(Ped Cir 2012),whereas,"Thus,the regulations clearly do not
         confine enforcement actions to the EE0C,as the Government contends. Simply
         because an employee chooses to initially pursue enforcement through the
         EEOC does hot preclude her from later seeking enforcement in a court of
         competent jurisdiction. (Conley,OpOr,Excerpt,p. 5, and Fn2 further relates
         "Likely,these errors could reflect simple sloppiness on the part of the
           S Attorney representing defendant,rather than attempt to exploit the
         pro se status of plaintiff...." p. 2.0p 6-7,whereas )Trillo was seeking
         to deny due process to pltf by "sloppiness" and malfeasance.
           These matters reflect the extreme need for pro bono counsel,whereas,
         the obstructive tactics of Trillo,et al.,diveiled attention from pltf's
         Exs. 101 & 102 as agreements to GS 11,with LVA Form of 20 Aug 2008.
           Pltf/aplt has relied upor. tha EEOC's statutory authority as the supra
         jurisdictional law,i.a.,and is privileged to actionate all recourses as
         due process of law permits,To wit.,oursuant to EEOC's noticed decrees.
           Pltf/aplt maintains,no extant jusirdiction supercedes the EECC,i.a.
         The DVA,ad the Courts,demand too much specifities as USCoA attracts.
                          Case: 3:12-cv-00057-wmc Document
                                                    -5-    #: 84 Filed: 01/25/21 12cv57wmc
                                                                                 Page 6 of 6
                     Aplt asserts the extant 11 counselOcontacts                 18 2978 USCoA
                   with. 7ffra Morgan's 31 no-rep polling of Associates.
        rl           AND,documented the Lillette Turner matters -which were enroute from
                   15 Aug 2008 through pltf's possessions onJOSep 2008,whereas,the LVA's
       •0          GS 11 Form had been received 19 Aug 2008 and returned 20 Aug 200P. Turner
       -P •
  it      •        was not appraised,by the LVA,as to said Form as within its possessions)
       ta •        since at least 25 Aug 2008,allowing for the weekend of no mails.
.1.)   a) •
       --t           Pltf was well within the 15 day allowance for responses thereto,having
        tr
 1-3 QrI           received the Certified Mail on 19 Aug 2008 (records are available to
JJH -4
       0 0         attest postal notices of both the LVA Certified Mail and Turner's.To wit.,
             4-4   accepted 10 Sep 2008).
             4-i
-CO
        W              Lillette Turner's Subject: Petition for Enforcement,EFO Case No. 200
-p -I-)            K 0310 2004102678,EEOC Appeal 0720060054,Comp. Trckg: 0620080335,ALSO
 it
Pri O              documented,To wit.,p. 8,Right of Appeal,re: 2E0C F573 (which was NOT
       ri
                   INCLUDED resulting in pltf's deprivation for re'sponses )when F573 was
_g c               obtained per written request),To wit.,RTFCA,"This Final Agency Decision
tic SA 0;
       iJ c-1      may be appealed within 30 calendar days of receipt."
t'30 k
       iJ    a)        Pltf filed appeal to VA Ofc of General Counsel (024)810 Vermont Av
-awC               TJ'; washington,DC 20420,and Turner,further,"A civil :action may 12efiled:
       6-1
 W                 Within 90 days of receipt of this final decision if no appeal to EEOC has
 a)                beenfiled...."      cc'dRalph Torres,Dep Asst Sec. (024)*,J Jones;D
                       The EECC,OFO,        Commission acknowledges receipt cf the above
             _0    referenced appeal on the date indicated." Filed 12/29/10 Sarnhart,R.
4-4ä M
                    The Commission will terminate the processing of. the appeal if you file
 X0                a civil action,in accordance with. 29 CfR 1614.409."
 0) as
       u                                 M ATTERsoF aELI7 F
w        T
       ;
         0              Aplt requests the USCoA apply Dkts 69.70 and 75;material to Motions
S -03 a
                   To Dismiss Defendant's Defaulted Brief,to include Dkt 76flopposition Brief
             U          LVA Counsel Hart did scofflav,FROF 28(a)(2) and 28(c)to harm pltf.
 C.) k                  Pltf/aplt actionated rights granted by the EE0C,et al.,and NOW'S WAS
  4-1 0
                   UNTIMELY OR DISMISSED FOR MISAPPLICATIONS OF EEOC LAW/(EGULATIONS.
 ac                     Pltf/aplt has been prejudiced by erections of different standards
0
   0-i-,           of law favoring def's re: defaulted MoSJ disadvantagin'g pro se acumen.
al   i-i                Pltf's Ex. 101,102,& 103,remain as boiler plate evidence of GS 11
-pit
                   matters,including backpay U S Treasury check stolen from pltf by the
*"'
                   Finance 'Office per fraudulent factitious address yand accomplices .at the
  t a n            Defense Finance & Accounting Office (DFAS),Abe Rabinowitz's alleaed source
4)) 01 a           for concealment of pltfisiaplt's employment/employer status.
    ro E
     - 0                Despite official Discovery Requests FRCP. 26;p1tf HAS =EN• DENIZD ALL
 '4.4W             FAVOIABLE EVIDENCE) EVIDENTIARILY-MATERIAL)prejudicing CRTFACA,i.a.
  0.0 0
                        The imposition of first impressions is not tenable or jurisdictional)
     co            whereas) objective evaluations of subjective motives is indetermiaate.
  05 0) •
   . .0                 Aplt enters def's Exhs 1 & 2,material to,Statement Of Rights-On
      -Q)          Appeal Reconsideration (M0701) p. 4 of 5,CRTFACA (S0900)AND Ex. 2,p. 6
 C00               of 8,Statement Of Rights-On Appeal Reconsideration (M0610)AND p. 7 of 8,
 ai -q             CRTFACA (Q06Wmisfiled by def's as (T0610),Dkt 74 (08/21/2024
 0 ^                    MANIFEST INJUSTICES HAVE PREJUDICED Pltf/aplt,To wit. ,Suppression
 Ca                Of Evidence leading to USCOA 18 2978 re:Exs. 101,102,103 & Theft of U S
       trd
 U 4-1 NJ C
    -U
                   Treasury cehck by Finance Ofc(Abe Rabinowitz) by fActitious pltf addre'ss.
.0 H                    Aplt requests the USCoA,7th;assume complete jurisdiction herewith.
 it a —                 Pltf/aplt objects to denial of counsel,re: "plaintiff utterly fails
:at                to distinguish the cases cited above orotherwise
                                                           „           direct the court to any
                   caselaw in support of his theory." AND ...whether the pro se litigant can
       a, a:       coherently present (his case)to the judge or jury himself."     Id 655."
                   p. 7 and 6 OpOr 01/07/2021 12cv57vmc. USDoJ"s Attnys as "sloppitiess..."
       WU             Aplt requests USDC,7th,Wi.,to enter matters to USCoA,7th Cir.
                       Aplt requests Clerk of Courts,Peter Oppeneertjto J.ECF to albert bianchi
                   Qpsdoj.gov , et al. Per First O.R_ss Mails.thisW2day of January 2021 as
                   Certificate of Service,i.a.,     Respectfully,/a/Allen Bedynek Stumm
         811_
